Title: To John Adams from Benjamin Rush, 1 April 1809
From: Rush, Benjamin
To: Adams, John



My dear and venerable friend
Philada April 1st: 1809

It would be well, if legislators were taught before they begin to legislate, that there are certain things which elude the power of government as certainly as a stone when thrown into the Air falls to the ground. In addition to those Subjects which have been mentioned in our letters I will add—“the dictates of Conscience, religious & philosophical opinions—the current prices of goods, and tavern bills.” Of the two bills last, we saw memorable proofs in the year 1776 in several of the States.
In your letter of the 23rd: of march you mention Cicero as a precedent for a mans doing justice to his Services to his Country. You might have added the Conduct of St Paul, for the same purpose. The Calumnies of the Jews, and the ingratitude of his pagan Converts, compelled him to enter into a long detail of his sacrifices, sufferings and exploits in advancing the glory of his master, and the interests of his gospel. There is it is true great difficulty in a man’s speaking, or writing of himself so as to avoid giving Offence. The King of Prussia in his posthumous works says this difficulty it is so much so great, that even a public justification for supposed offences should be avoided, inasmuch as they it cannot be made without some self praise; but this opinion is by no means a correct one. I differ widely from this opinion of his Prussian Majesty. A reverence for Religion, and a regard for truth, liberty, family honor, and the interests of society may make it indispensably necessary for a man who has been wronged by the Country, or the Age in which he has lived, to appeal to the world at large and to posterity for an Acquittal of the follies or Crimes with which he has been charged. Knowing that you feel your Obligations to all the objects  upon and your desire to maintain a fair and just Character. I have formerly suggested to you to employ the   evening of your life in writing “the history of your own times” as far as you were an actor in them. Let it be published by your sons after your death: It will be more than a patent of nobility to your descendants to the end of time. I shall follow the Advice I am now giving you as far as it relates to Volumes of Scandal that have been printed against me for my medical opinions and practice since the year 1793, and to no one of which I have ever replied even by a single paragraph in a newspaper. My sons expect this Act of justice to them with more solicitude than they would  an independance  in property were it possible for me to bequeath them it to them.
Mr Bins whose name I mentioned to you in my last letter is an exiled Irishman. He has been 14 years in our Country. Our Governor and the party most attatched to him are said to be wholly under his influence. When a young housekeeper I well recollect a servant girl who lived with me had a quarrel with a mulatto man in the neighbourhood. She called him by several scurrilous names, One of which was “a no nation Son of a bitch.”—Does not this character apply to the Citizens of Pennsylvania? We are Englishmen—Frenchmen—Irishmen and Germans. The Accent of an American tongue can scarcely be heard among them. We are in short “no nation Sons—of—you may supply the rest fill up the Sentence with any thing you please.—
Our legislature has exhibited prodigies of folly & madness. They have passed an arbitration law which is to supercede if possible tryals by Jury. They have made several attempts to  sweep the benches of the state of federal judges. In all of them they have failed, & from a Secession of men of their own party. My worthy brother has escaped their fury. He has been heard, and honourably acquitted by 2/3rd of the lower house. Judge of their hositily hostily to commerce and civilized manners by the following fact. a member of the Senate in the Course of a debate in which the prosperity of Philadelphia was spoken of, said, “he should be glad to hear that the Whole City was reduced to ashes, & that those ashes were conveyed by the four Winds to every part of the world, that not a vestige of the spot where the City stood might remain” Similar feelings govern many of the members of both houses of our legislature.—
O’ Liberty!—liberty! I have worshipped thee as a Substance—But—but—but—“where are my shoes and stockings”?—where is my lancet—where are my gallypots?—
I have lately been daily in the family of major Butler who has been much indisposed with the Gout. Your name has been occasionally mentioned by him to me in the most respectful terms. “An honester man than John Adams (he says) he believes never lived.” Upon my telling him we were in habits of corresponding, he begged me the first next time I wrote to you, to present his Compliments to you. The Major has  assumed new Ground in politicks. He views both parties through your and my Spectacles. In the year 1800 I stood nearly alone in  refusing to be led by either of the two parties that were then contending for the power of our Country. This is not the Case now. Hundreds of our Citizens now think and act with me, more especially the whigs of the Revolution. The most active men of both sides of the question parties were brought into life by the sunshine and safety of the peace of 1780, or by the prosperity or poverty which have been produced by it.
A state guard parades constantly before the doors of Mr Rittenhouse’s daughters. Should the General Government persist in the attempt to take them, blood will certainly be shed. The moderate democrats—that is the Quids & Duanites have in vain united their strength to obtain the a repeal of the exceptionable law, and the payment of the money due to the United States. It is impossible to tell where and when this business will end.—I forsee in it the Seeds of the dissolution of the Union. Alas!—for the last only surviving hopes of mankind! What has become of the “tribunal of Reason”? I wish It would seem as if the history of our Country may not would furnish new proffs that men are to be governed only by the Bible, or the bayonet.
Are the labors and virtues of the patriots of and heroes of 1774. 1775 and 1776 to perish without bringing forth any Other fruit than What we have gathered from the transient duration of our general government? Or Are thier sleepless nights—their midnights addresses to the power and justice of Heaven for their oppressed & injured Country—their Sacrifices of time and property & their “cruel mockings” (Often worse than bodily sufferings) to be rewarded only in “another and a better world.”? Let us believe
—the firm patriot there,
“who made the welfare of mankind his care,
“Though here with envy, & with faction lost,
“Shall find the generous labor was not lost.”
ADieu—always yours most / sincerely  Affectionately and / gratefully—


Benjn: RushPS: Since writing the above, we have heard that our legislature will probably consent to pay the money demanded by the UStates & thus end the alarming contest between them.